FILED
                            NOT FOR PUBLICATION                             AUG 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH W. CANDLER,                                No. 13-16632

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01969-JAM-
                                                 CKD
  v.

HAMMONS, Correctional Officer,                   MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Keith W. Candler, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs.1 We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

We may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      Summary judgment was proper because Candler failed to raise a genuine

dispute of material fact as to whether Hammons was deliberately indifferent to his

asthma and breathing problems. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(a prison official is deliberately indifferent only if he or she “knows of and

disregards an excessive risk to inmate health”); see also Lemire v. Cal. Dep’t of

Corr. & Rehab., 726 F.3d 1062, 1084 (9th Cir. 2013) (defendants “did not act with

deliberate indifference toward [the prisoner] as they reasonably relied on the

expertise of the prison’s medical staff”); Jett, 439 F.3d at 1096 (if the harm is an

isolated exception to the prisoner’s overall treatment, it ordinarily militates against

a finding of deliberate indifference).

      The district court did not abuse its discretion by denying Candler’s motion

for appointment of counsel because Candler failed to demonstrate exceptional



      1
        Candler filed his complaint and appeal under the name “Keith Candler.”
However, he is imprisoned under the name “Keith Chandler.” Candler’s prison
medical records and many of the documents filed in the district court, including the
relevant district court orders, refer to Appellant as “Keith Chandler.”

                                           2                                     13-16632
circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      AFFIRMED.




                                        3                                     13-16632